DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on October 10, 2022 has been fully considered. The amendment to instant claim 10 is acknowledged. Specifically, claim 10 has been amended to include a limitation of depositing a pure tungsten layer on the barrier layer and further depositing a second pure tungsten layer on the second barrier layer. In light of the amendment, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 10, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5. As currently amended, instant claim 10 recites a step of depositing a pure tungsten layer on the barrier layer and the second pure tungsten layer on the second barrier layer. However, instant specification does not provide a definition of the term “pure” tungsten. It is not clear what level of tungsten’s purity should be to consider that tungsten as “pure” in instant invention and/or what type of impurities and at what level, if any, are allowed in the tungsten layer of instant invention. For the purposes of the prosecution, based on citation of “pure W” in instant specification ([0044] of instant specification), the term “pure” tungsten is considered as tungsten in a single metal form, rather than alloy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 10, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harkonen et al (US 2004/0208994) in view of Khandelwal et al (US 2009/0053893) and Danek et al (US 5,942,799).

7.  Harkonen et al discloses a process for depositing a carbo- and transition metal-containing film on a substrate by atomic layer deposition (ATL), the process comprising placing a substrate into a reaction space and sequentially pulsing into a reaction space a transition metal chemical and an organometallic chemical; following each chemical pulse, the reaction space is purged, and the pulse and purge sequence is repeated until a desired film thickness is obtained (abstract; Fig. 1, 2). The deposition process is conducted at a temperature of 150-600ºC, preferably 250-550ºC ([0026]). The transition metal chemical comprises tungsten hexafluoride or titanium tetrachloride ([0030]); the organometallic chemical is trimethyl aluminum (TMA)  ([0035], [0039]).

8.  The cycle may be repeated between 1 to 5,000 times, depending on the desired film thickness ([0039]); the thickness per one cycle is 0.03-0.5 nm; the total film thickness is 1.5 nm to 5 micron ([0029], also as to instant claim 15).

9.  Thus, the process of Harkonen et al includes a multi-stage sequential ALD deposition of WF6 and TMA at a temperature between 150-550ºC with purging steps taking place after each contact with WF6 and TMA. The cycle maybe repeated 1 time or more than 1 time, which corresponds to “a” cycles as claimed in instant claim 10, depending on the specific desired thickness of the layer ([0027]).

10.  Thus, the process steps of Harkonen et al corresponds the process steps for making a barrier layer by performing “a” cycles, including one cycle, of ALD as claimed in instant invention.

11.  Though Harkonen et al does not explicitly recite the use of combination of WF6 and TMA in the process of ALD and does not explicitly recite the temperature in both WF6 and TMA deposition steps being in the range of 150-550ºC, in view of the teachings Harkonen et al that tungsten hexafluoride is used as transition metal chemical with tungsten as preferred metal ([0030]) and the organometallic chemical most preferably including aluminum as metal and methyl as the most preferable alkyl group ([0035]), it would have been obvious to a one of ordinary skill in the art to choose and use the combination of WF6 and TMA, i.e. tri-methyl aluminum, to produce the coatings on the substrates, given such is desired depending on the end-use of said coated substrates, and further it would have been obvious to and within the skills of the one of ordinary skill in the art to make variations and optimize by routine experimentation the specific temperature for the deposition of WF6 and TMA, including keeping the temperature the same in all stages, so to produce the coating having the desired thickness and properties, especially since in examples shown by Harkonen et al the temperature during the whole cycle is kept the same ([0046], [0047]). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

12. Thus, the process of Harkonen et al includes a multi-stage sequential ALD deposition of WF6 and TMA at a temperature between 150-550ºC with purging steps taking place after each contact with WF6 and TMA. Given the multi-stage ALD process of Harkonen et al comprises the same reactants (WF6 and TMA) and the same steps of the process as claimed in instant invention, therefore, at least first and second cycles in the process of Harkonen et al appear to produce the layers corresponding to the barrier layer(s) as claimed in instant invention, wherein the WF6 will intrinsically and necessarily be at least partially, or would be reasonably expected to be, at least partially,  bound to the substrate before reacting with TMA (as to instant claim 10). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13. Though Harkonen et al does not explicitly recite the produced barrier layer having a formula of  AlWxFyCz,  since the barrier layer of Harkonen et al is produced by the same multiple alternatively conducted steps of depositing WF6, followed by a step of reducing the deposited WF6 layer by TMA, i.e.  Al(CH3)3, with purging after each step, which process is essentially the same as that used in instant invention ([0027]-[0029] of instant specification), therefore, the produced barrier layer of Harkonen et al will intrinsically and necessarily  have, or would be reasonably expected to have a formula that includes, at least in minor amounts, atoms of Al, W and F, and possibly/optionally C as well, especially since instant specification explicitly confirms that exposing the WF6-coated substrate to reduction with TMA leads to formation of AlWxFyCz ([0028] of instant specification). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

14.  Though Harkonen et al does not explicitly recite the step of further depositing a pure/single metal tungsten layer over thus produced barrier layer,
Khandelwal et al discloses a process for depositing a metallic tungsten nucleation layer ([0011], [0083]) on a substrate containing an underlayer/barrier layer disposed thereon ([0011]), wherein the underlayer/barrier layer comprises tungsten nitride, tungsten derivatives or alloys ([0015], [0040]), the process comprising:
a) providing an underlayer/ barrier layer-containing substrate, wherein the barrier layer is formed by ALD ([0015);
b) pulsing a tungsten-precursor, specifically WF6 in a carrier gas ([0027], [0030], [0035], as to instant claims 10, 13);
c) purging a gas, followed by 
d) pulsing a reducing compound, specifically silane compounds SiH4, disilane, borane, diborane compounds, in a carrier gas ([0027], [0028], [0030], [0036]);
e) purging a gas,
wherein after each deposition cycle a tungsten layer having a particular thickness  is deposited on the substrate ([0029]). The temperature for the process is preferably in the range of 300-500ºC ([0031]). The specific examples show ALD utilizing WF6 and B2H6; and WF6 and SiH4 (Examples 2, 3; [0052]). The process of Khandelwal et al provides tungsten layers having improved conductivity, surface uniformity and production level throughput ([0011]). 

15. Since the WF6 (which is the same precursor as used in instant invention)  in the process for formation metallic tungsten of Khandelwal et al is reduced by reducing compounds, specifically silane compounds SiH4, disilane, borane, diborane compounds (which reducing compounds are the same those claimed in instant invention), therefore, the deposited reduced metallic tungsten will intrinsically and necessarily form, or would be reasonably expected to form a single metal or “pure” tungsten layer as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

16.  Thus, Khandelwal et al discloses a process for forming a tungsten metal, i.e. single metal or “pure”, nucleation layer on a tungsten-based underlayer/ barrier layer by sequential and repeating pulsing/purging the tungsten-containing precursor (WF6) and a reducing agent such as silane or borane at a temperature of 100-600ºC, preferably 300-450ºC, which is substantially the same as the second step of forming a pure tungsten layer of instant claim 10. Therefore, the process of Khandelwal et al  for formation of a metallic, i.e. single metal or “pure”, tungsten layer on the barrier layer-covered substrates using an alternating deposition of tungsten precursor such as WF6 and the reducing agent, corresponds to the stage of “depositing a pure tungsten layer on the barrier layer” as claimed in instant invention.

17.  The tungsten layer is deposited by depositing more than one nucleation layer in multiple cycles until the desired thickness is reached. Thus, the process is repeated 3 times to form a layer with thickness of 30A; a second nucleation layer having a thickness of 50-1000A maybe deposited on the first nucleation layer ([0052], [0053] of Khandelwal et al). The number of cycles for depositing the tungsten layer of Khandelwal et al appears to correspond to “b” cycles as claimed in instant invention. Thus, based on the teachings of Khandelwal et al that the thickness of nucleation layer of 30A is achieved by repeating the cycle 3 times, i.e. “b” is 3, given the nucleation layer of 1000A is desired, it would have been obvious to a one of ordinary skill in the art to conduct the deposition of the tungsten layer by 100 cycles, i.e. “b” is equal to 100.

18.  Since both Khandelwal et al and Harkonen et al are related to processes for forming tungsten-containing layers on substrates by ALD technique using WF6 precursors, and thereby belong to the same field of endeavor, wherein Khandelwal et al explicitly recites the process for forming  tungsten metal, i.e. “pure”, layers over the tungsten-based barrier layer-containing substrates using ALD, and Harkonen et al teaches the method for forming the barrier layer-containing substrates by ALD using WF6 and TMA reactants,   therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Khandelwal et al and Harkonen et al, and to use, or obvious to try to use the tungsten-based barrier layer-containing substrate produced by the process of Harkonen et al as the tungsten-based barrier-layer containing substrate used for depositing tungsten metal layers in the process of  Khandelwal et al, since it would have been obvious to choose material based on its suitability, or alternatively, to further include, or obvious to try to include the step of forming the tungsten single metal layer over the barrier layer, cited by Khandelwal et al, as the additional step in the process of Harkonen et al, so that a multilayer structure comprising both the tungsten-based barrier layer and the tungsten metal layer as the top layer can be produced in the same process, in one chamber, thereby simplifying and reducing the cost of the process, especially since the ALD process for forming the tungsten-based barrier layer of Harkonen et al  and the ALD process for forming the tungsten metal layer of Khandelwal et al are both used for semiconductors ([0013] of Harkonen et al  and [0005] of Khandelwal et al), as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

19.  The ranges for the number of cycles used to make each of the barrier layer and the tungsten layer are overlapping with those as claimed in instant invention.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

20.  Given the depositing of a barrier layer in the process of Harkonen et al in view of  Khandelwal et al is repeated 1 time, i.e. the number of “a” cycles is equal to 1, and the depositing of the tungsten layer in the process of Harkonen et al in view of  Khandelwal et al is repeated 3 times (to achieve thickness of 30A, as taught by Khandelwal et al), i.e. the number of  “b” cycles is equal to 3, therefore, the ratio of “a” cycles to “b” cycles in the process of Harkonen et al in view of  Khandelwal et al will intrinsically and necessarily be 1:3 as claimed in claim 10.
Given the depositing of a barrier layer in the process of Harkonen et al in view of  Khandelwal et al is repeated 20 times, i.e. the number of “a” cycles is equal to 20 (e.g. to achieve barrier layer thickness of 10 nm with 0.5 nm per cycle), and the tungsten layer in the process of Harkonen et al in view of  Khandelwal et al is repeated 100 times (to achieve thickness of 1000A with 10A per cycle, as taught by Khandelwal et al), i.e. the number of “b” cycles is equal to 100, therefore, the ratio of “a” cycles to “b” cycles in the process of Harkonen et al in view of  Khandelwal et al will intrinsically and necessarily be 1:5 as claimed in claim 10.
Furthermore, both Harkonen et al and Khandelwal et al clearly teach that the number of cycles in both stages can be adjusted depending on the desired thickness of each of the barrier and the tungsten layers ([0039] of Harkonen et al and [0052] of Khandelwal et al). Therefore, based on the combined teachings of Harkonen et al and Khandelwal et al, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the specific desired number of cycles in each of the “barrier layer” formation stage  (corresponding to “a” cycles of instant claim 10) and  the “tungsten layer” formation stage (corresponding to “b” cycles of instant claim 10), each depending on the desired thickness of the corresponding layer, and thereby optimize the ratio between the number of cycles in the “barrier layer” formation stage  and in the “tungsten layer” formation stage, as well, depending on the desired end-use of the product, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
21. Thus, given the process of Harkonen et al in view of  Khandelwal et al comprises i) forming the barrier layer by conducting 1 cycle; ii) forming the tungsten layer by conducting 3 cycles; and such process including the steps i) and ii) is conducted once, therefore, the number of total two-step cycles, or “supercycles n”, will be 1, as claimed in instant invention.

22. Though Harkonen et al in view of  Khandelwal et al do not explicitly disclosed another, second,  barrier layer being deposited over the first “pure” tungsten layer, and a second “pure” tungsten layer being deposited over the second barrier layer,
 Danek et al discloses multilayered structures comprising alternatively deposited sublayers of tungsten metal and tungsten-based material (Fig. 2, col. 4, lines 30-40), wherein said multilayer structures are having high electrical conductivity and suppress migration of atoms from interconnect conductors to intermetal dielectrics and to semiconductor region, and are used in integrated circuits (col. 2, lines 22-30). The tungsten-based layers act as diffusion barriers, and tungsten metal layers reduce the overall electrical resistance of stack due to low resistivity of tungsten; the combination of the tungsten metal/tungsten-based material provides mechanical stress compensation in the final stack (col. 4, line 58-col. 5, line 4). That is, the tungsten-based layers are cited by Danek et al as acting as diffusion barriers, i.e. appear to be, at least partially, barrier layers as well. The multi-layer stack of Danek et al appears to comprise alternating layers of tungsten-based barrier layers and tungsten metal layers.

23. Since multilayered structures comprising alternatively deposited sublayers of tungsten metal and tungsten-based material, i.e. corresponding to barrier layer, are taught in the art as being used in integrated circuits, and can provide mechanical stress compensation in the final stack and suppress migration of atoms from interconnect conductors to intermetal dielectrics and to semiconductor region, as shown by Danek et al, therefore, based on the combined teachings of Danek et al and Harkonen et al in view of  Khandelwal et al, it would have been obvious to a one of ordinary skill in the art to conduct, or obvious to try to conduct the combination of the steps i) and ii), i.e. forming the tungsten-based barrier layer and the tungsten layer, more than once, i.e. two times, so form a multilayer structure comprising alternatively deposited tungsten layers and tungsten-based barrier layers, having high electrical conductivity and suppressed migration of atoms from interconnect conductors to intermetal dielectrics and to semiconductor region, given such is desired depending on the end-use of the product, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the number of performed alternative depositions of the barrier layer (step i)) and of the tungsten metal layer (step ii)), so to produce the multi-layer stack having a desired thickness and desired combination of properties, depending on the specific end-use of such multi-layer composite, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

24. Since the process of multi-cyclic ALD deposition of Harkonen et al in view Khandelwal et al and Danek et al is the same as that claimed in instant invention, i.e. includes multistage deposition of WF6 and TMA (Al(CH3)3, i.e. as carbon-contributing compound), therefore, the process of Harkonen et al in view of Khandelwal et al and Danek et al would be reasonably expected to lead to producing, the barrier layer having the formulas that are the same as those claimed in instant invention, i.e.  the formula AlWxFyCz as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

25.  Claims 10, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2009/0315093) in view of Haukka et al (US 2011/0146568),  Khandelwal et al (US 2009/0053893) and Danek et al (US 5,942,799).

26.   Li et al discloses a process for coating a substrate by ALD, the process comprises:
       A) making a metal carbide layer by the following steps:
1) providing a metal precursor, wherein the metal is tungsten, and the metal compound is typically halide ([0044]-[0046]),  to a reaction space;
2) purging excess of the metal compound;
3) providing aluminum hydrocarbon compound, specifically TMA ([0047]), to the reaction space;
4) purging the excess aluminum hydrocarbon compound ([0066]-[0069]; [0074]-[0082]),
the ALT process is carried out at a temperature of 150-550ºC (claim 47; [0095]);
wherein the steps 1)-4) can be repeated as necessary to provide a metal carbide film of desired thickness and with a desired aluminum concentration ([0070]); the thickness of the film is one or several atomic layers to 100 nm, or 1-1000A , i.e. 0.1-100 nm ([0070], as to instant claim 15), further wherein the metal compound is tungsten halide ([0045]-[0046]) and the aluminum hydrocarbon compound is trimethyl aluminum TMA ([0056]) and
       B) providing a conductive metal layer, such tungsten ([0119]).

27.  Thus, the step A) of Li et al comprising the use of tungsten halide and TMA as the precursors and conducting sequential deposition/purging of said precursors of the substrate, and which is substantial the same as that claimed in instant invention for making the barrier layer, therefore, the step A) in the process of Li et al will intrinsically and necessarily lead to, or would be reasonably expected to lead to formation of, at least partially, the layer corresponding to the barrier layer having the formula AlWxFyCz as claimed in instant invention, wherein the WF6 would reasonably be expected to be at least partially bound to the substrate before reacting with TMA as well, and the step A) of Li et al appears to correspond to the “depositing a barrier layer on the substrate” step as claimed in instant invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

28.  Thought Li et al does not explicitly recite the tungsten halide compound being tungsten hexafluoride, Haukka et al teaches that the preferred tungsten halide source chemical used for ALD is tungsten hexafluoride ([0090]).

29. Since tungsten hexafluoride is the preferred tungsten halide used in ALD process, as shown by Haukka et al, therefore, it would have been obvious to a one of ordinary skill in the art to choose and use tungsten hexafluoride as the tungsten halide compound used in step 1) of the process of Li et al, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

30.  Since the barrier layer of Li et al  in view of Haukka et al is produced by the same multiple alternatively conducted steps of depositing WF6, followed by a step of reducing the deposited WF6 layer by TMA, i.e Al(CH3)3, with purging after each step, which process is essentially the same as that disclosed in instant invention ([0027]-[0029] of instant specification), therefore, the produced barrier layer of Li et al  in view of Haukka et al will intrinsically and necessarily  have, or would be reasonably expected to have a formula that includes, at least in minor amounts, atoms of Al, W and F, and C as well, especially since instant specification explicitly confirms that exposing the WF6-coated substrate to reduction with TMA leads to formation of AlWxFyCz ([0028] of instant specification). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

31.  Thought Li et al in view of Haukka et al do not explicitly recite the specific substeps of the step B) for forming the “pure” tungsten layer, 
Khandelwal et al discloses a process for depositing a metallic tungsten nucleation layer ([0011], [0083]) on a substrate containing an underlayer/barrier layer disposed thereon ([0011]), wherein the underlayer/barrier layer comprises tungsten nitride, tungsten derivatives or alloys ([0015], [0040]), the process comprising:
a) providing an underlayer/ barrier layer-containing substrate, wherein the barrier layer is formed by ALD ([0015]);
b) pulsing a tungsten-precursor, specifically WF6 in a carrier gas ([0027], [0030], [0035], as to instant claims 10, 13);
c) purging a gas, followed by 
d) pulsing a reducing compound, specifically silane compounds SiH4, disilane, borane, diborane  compounds, in a carrier gas ([0027], [0028], [0030], [0036], as to instant claim 10);
e) purging a gas,
wherein after each deposition cycle a tungsten layer having a particular thickness  is deposited on the substrate; the total thickness is about 10-200A, or 1000A ([0029], [0053]). The temperature for the process is preferably in the range of 300-500ºC ([0031]). The specific examples show ALD utilizing WF6 and B2H6; and WF6 and SiH4
(Examples 2, 3). The process of Khandelwal et al provides tungsten layers having improved conductivity, surface uniformity and production level throughput ([0011]). 

32.  The tungsten layer is deposited by depositing more than one nucleation layer in multiple cycles until the desired thickness is reached. Thus, the process is repeated 3 times to form a layer with thickness of 30A, wherein the overall thickness is 10-200A ([0052], [0053] of Khandelwal et al).

33. Since the WF6 (which is the same precursor as used in instant invention)  in the process for formation metallic tungsten of Khandelwal et al is reduced by reducing compounds, specifically silane compounds SiH4, disilane, borane, diborane compounds (which reducing compounds are the same those claimed in instant invention), therefore, the deposited reduced metallic tungsten will intrinsically and necessarily form, or would be reasonably expected to form a single metal or “pure” tungsten layer as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

34.  Thus, Khandelwal et al discloses a process for forming a tungsten metal, i.e. single metal or “pure”, nucleation layer on a tungsten-based underlayer/ barrier layer by sequential and repeating pulsing/purging the tungsten-containing precursor (WF6) and a reducing agent such as silane or borane at a temperature of 100-600ºC, preferably 300-450ºC, which is substantially the same as the second step of forming a pure tungsten layer of instant claim 10. Therefore, the process of Khandelwal et al  for formation of a metallic, i.e. single metal or “pure”, tungsten layer on the barrier layer-covered substrates using an alternating deposition of tungsten precursor such as WF6 and the reducing agent, corresponds to the stage of “depositing a pure tungsten layer on the barrier layer” as claimed in instant invention.

35.  The tungsten layer is deposited by depositing more than one nucleation layer in multiple cycles until the desired thickness is reached. Thus, the process is repeated 3 times to form a layer with thickness of 30A; a second nucleation layer having a thickness of 50-1000A maybe deposited on the first nucleation layer ([0052], [0053] of Khandelwal et al). The number of cycles for depositing the tungsten layer of Khandelwal et al appears to correspond to “b” cycles as claimed in instant invention. Thus, based on the teachings of Khandelwal et al that the thickness of nucleation layer of 30A is achieved by repeating the cycle 3 times, i.e. “b” is 3, given the nucleation layer of 1000A is desired, it would have been obvious to a one of ordinary skill in the art to conduct the deposition of the tungsten layer by 100 cycles, i.e. “b” is equal to 100.

36.  Since all of Khandelwal et al and Li et al in view of Haukka et al are related to processes for forming tungsten-containing layers on substrates by ALD technique using WF6 precursors, and thereby belong to the same field of endeavor, wherein Khandelwal et al explicitly recites the process for forming a tungsten metal layers over the tungsten-based barrier layer-containing substrates using ALD, and Li et al in view of Haukka et al teach the method for forming the barrier layer-containing substrates by ALD using WF6 and TMA reactants,   therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Khandelwal et al and Li et al in view of Haukka et al, and to use, or obvious to try to use the tungsten-based barrier layer-containing substrate produced by the process of Li et al in view of Haukka et al as the tungsten-based barrier-layer containing substrate used for depositing tungsten metal layers in the process of  Khandelwal et al, since it would have been obvious to choose material based on its suitability, or alternatively, to include the step of forming the tungsten metal layer cited by Khandelwal et al as the step B) in the process of Li et al in view of Haukka et al, so that a multilayer structure comprising both the tungsten-based barrier layer and the tungsten metal layer as the top layer can be produced in the same process, in one chamber, thereby simplifying and reducing the cost of the process,  given such is desired, thereby arriving at the present invention.   Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

37.  Thus, given the stage for making the  metal carbide layer by the process of Li et al in view of Haukka et al is repeated 1 time ([0070] of Li et al), and the stage for making the tungsten layer by the process of Khandelwal et al is repeated 3 times to form the thickness of 30A ([0052] of Khandelwal et al), therefore, the ratio of cycles in “tungsten carbide layer” formation stage (corresponding to “a” cycles of instant claims) to the cycles in “tungsten layer” formation stage (corresponding to “b” cycles of instant claims) will be 1:3 (as to instant claim 10).

38. The ranges for the number of cycles used to make each of the barrier layer and the tungsten layer are overlapping with those as claimed in instant invention.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

39.  Furthermore, both Li et al and Khandelwal et al clearly teach that the number of cycles in both stages can be adjusted depending on the desired thickness of each of the metal carbide underlayers and the tungsten layers ([0070] of Li et al and [0052] of Khandelwal et al). Therefore, based on the combined teachings of Li et al in view of Haukka et al and Khandelwal et al, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the specific desired number of cycles in each of the “metal carbide formation” stage (“a” cycles as claimed in instant invention) and the “tungsten layer formation” stage (“b” cycles as claimed in instant invention), each depending on the desired thickness of the corresponding layer, and thereby optimize the ratio between the number of cycles in the “tungsten carbide layer” formation stage  and in “tungsten layer” formation stage, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
40. Thus, given the process of Li et al in view of Haukka et al and Khandelwal et al comprises i) forming the barrier layer by conducting 1 cycle; ii) forming the tungsten layer by conducting 3 cycles; and such process including the steps i) and ii) is conducted once, therefore, the number of total two-step cycles, or “supercycles n”, will be 1, as claimed in instant invention.

41. Further, though Li et al in view of Haukka et al and Khandelwal et al do not explicitly disclosed another, second,  barrier layer being deposited over the first tungsten layer, and a second tungsten layer being deposited over the second barrier layer,
 Danek et al discloses multilayered structures comprising alternatively deposited sublayers of tungsten metal and tungsten-based material (Fig. 2, col. 4, lines 30-40), wherein said multilayer structures are having high electrical conductivity and suppress migration of atoms from interconnect conductors to intermetal dielectrics and to semiconductor region, and are used in integrated circuits (col. 2, lines 22-30). The tungsten-based layers act as diffusion barriers, and tungsten metal layers reduce the overall electrical resistance of stack due to low resistivity of tungsten; the combination of the tungsten metal/tungsten-based material provides mechanical stress compensation in the final stack (col. 4, line 58-col. 5, line 4). That is, the tungsten-based layers are cited by Danek et al as acting as diffusion barriers, i.e. appear to be, at least partially, barrier layers as well. The multi-layer stack of Danek et al appears to comprise alternating layers of tungsten-based barrier layers and tungsten metal layers.

42. Since multilayered structures comprising alternatively deposited sublayers of tungsten metal and tungsten-based material, i.e. corresponding to barrier layer, are taught in the art as being used in integrated circuits, and can provide mechanical stress compensation in the final stack and suppress migration of atoms from interconnect conductors to intermetal dielectrics and to semiconductor region, as shown by Danek et al, therefore, based on the combined teachings of Danek et al and Li et al in view of Haukka et al and Khandelwal et al, it would have been obvious to a one of ordinary skill in the art to conduct, or obvious to try to conduct the combination of the steps i) and ii), i.e. forming the tungsten-based barrier layer and the tungsten layer, more than once, such as two times, so form a multilayer structure comprising two sets of alternatively deposited tungsten layers and tungsten-based barrier layers, having high electrical conductivity and suppressed migration of atoms from interconnect conductors to intermetal dielectrics and to semiconductor region, given such is desired depending on the end-use of the product, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

43. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the number of performed alternative depositions of the barrier layer (step i)) and of the tungsten metal layer (step ii)), so to produce the multi-layer stack having a desired thickness and desired combination of properties, depending on the specific end-use of such multi-layer composite, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

44. Since the first step in the process of multi-cyclic ALD deposition of Li et al in view of Haukka et al, Khandelwal et al and Danek et al is the same as that claimed in instant invention, i.e. includes multistage deposition of WF6 and TMA, i.e. forming a barrier layer, therefore, the process of Li et al in view of Haukka et al, Khandelwal et al and Danek et al would be reasonably expected to lead to producing the barrier layer having the formula that is the same as those claimed in instant invention, i.e. at least partially comprising atoms of Al, C, W, F or the formula AlWxFyCz and further “pure” single metal tungsten layers as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Response to Arguments
45.  Applicant's arguments filed on October 10, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.
46. With respect to Applicant’s arguments regarding the rejections of Claims 10, 13, 15 under 35 U.S.C. 103 as being unpatentable over Harkonen et al (US 2004/0208994) in view of Khandelwal et al (US 2009/0053893) and Danek et al (US 5,942,799)  and of Claims 10, 13, 15 under 35 U.S.C. 103 as being unpatentable over Li et al (US 2009/0315093) in view of Haukka et al (US 2011/0146568),  Khandelwal et al (US 2009/0053893) and Danek et al (US 5,942,799), it is noted that:
1) It is not clear how Harkonen et al fails to disclose using WF6 and TMA in ALD deposition if WF6 is taught in paragraph [0030], wherein both fluorides and tungsten metal are cited as preferable along with specific tungsten hexafluoride. Methyl substituted aluminum is cited in [0035] and specifically the use of TMA is cited in [0039].
2) Though Li et al or Harkonen et al do not explicitly recite the produced barrier layer having a formula of  AlWxFyCz,   since the barrier layer of Li et al  in view of Haukka et al and of Harkonen et al are produced by the same multiple alternatively conducted steps of depositing WF6, followed by a step of reducing the deposited WF6 layer by TMA, i.e Al(CH3)3, with purging after each step, which process is essentially the same as that disclosed in instant invention ([0027]-[0029] of instant specification), therefore, the produced barrier layer of Li et al  in view of Haukka et al will intrinsically and necessarily  have, or would be reasonably expected to have a formula that includes, at least in minor amounts, atoms of Al, W and F, and C as well, especially since instant specification explicitly confirms that exposing the WF6-coated substrate to reduction with TMA leads to formation of AlWxFyCz ([0028] of instant specification). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
3) Khandelwal et al (US 2009/0053893) and Danek et al (US 5,942,799)  are secondary references, each of which was applied for the specific teachings.
Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
4) It is noted that the above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

5) In response to Applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

47. With respect to Applicant’s arguments regarding unexpected results of instant invention, it is noted that:
1) Instant clams are silent with respect to any properties, specifically “not compromised conductivity”.
2) Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

3) Figure 6 of instant specification presents a relationship of resistance versus distance on 300mm Si wafer, i.e. resistance of overall article. From said Figure 6, there is no substantial evidence that AlWxFyCz barrier layer is a resistive layer, especially since instant specification does not provide a definition of resistivity of the barrier layer in instant invention. Furthermore, paragraph [0034] of instant specification recites that:

[0034] The conductivity of the overall W layer is not compromised by the use of the barrier layer. In some embodiments, the overall article of manufacture comprising the W layer and barrier layer demonstrates a higher conductivity. It is believed this is due to very little nucleation delay time on W on TW barrier. For example, see Figure 8A for W nucleation on a on Al203 barrier layer and Figure 8B illustrating W nucleation on a TW barrier layer. In comparison to tungsten grown on a metal oxide layer, W growth on the barrier layer started immediately and resulted in a thicker W layer for same deposition time or ALD cycles and better crystallinity, material density. Furthermore experiments have shown improved resistance to delamination of the pure thick W layer when the TW metal barrier layer is deposited directly on Si substrate.

Thus, the overall article comprising both W layer and the barrier layer (TW) demonstrates a higher conductivity. Therefore, there is no substantial evidence to assume that AlWxFyCz barrier layer is a resistive layer, especially since level of resistivity/conductivity of the barrier layer depends on the specific values of x, y, z in the formula AlWxFyCz. Further, instant claims are silent with respect to the AlWxFyCz barrier being resistive or conductive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764